Title: To George Washington from James Warren, 3 August 1775
From: Warren, James
To: Washington, George

 

Sir
Watertown [Mass.] Augt 3. 1775

I Inclose Agreable to your Excellencys desire a List of Such Officers in the army as have received Commissions from the Congress of this Colony: and Also the Resolves of the Congress: which though Inaccurate may serve to Shew in what manner the Congress Intended to Rank the several Regiments raised in this Colony. I am with the Greatest Respect Your Excellencys most obedt humbe Servt

Jas Warren

